Citation Nr: 0520706	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  96-18 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left foot, currently evaluated as 
30 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for low back strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  This case was most recently 
remanded in July 2004 and now returns to the Board for 
appellate review.

The Board notes that the veteran was granted an increased 
rating, from 20 percent to 30 percent, for residuals of shell 
fragment wound of the left foot, effective September 28, 
1995, in a March 1999 supplemental statement of the case.  
The Board also observes that the supplemental statement of 
the case issued in March 2005 granted a compensable rating of 
10 percent for service-connected low back strain, effective 
September 28, 1995.  On a claim for an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Since the grant of a 30 percent rating 
and an initial 10 percent rating was not a full grant of the 
benefits sought on appeal, and since the veteran did not 
withdraw his claims of entitlement to a higher ratings for 
service-connected residuals of shell fragment wound of the 
left foot and low back strain, respectively, such matters 
remain before the Board for appellate review.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  Residuals of a shell fragment wound of the left foot are 
manifested by subjective complaints of pain and weakness as 
well as objective evidence of foot drop, decreased ability or 
inability to dorsiflex the foot, inability to move any of the 
toes, unsteady Romberg's sign, absent ankle jerks, and 
decreased or loss of touch over the dorsum of the foot.  

3.  Low back strain is manifested by subjective complaints of 
radiating pain and numbness down the left leg as well as 
objective evidence of pain, tenderness, flare ups, and slight 
limitation of motion without paraspinal muscle spasm, 
weakness, incoordination, fatigue, lack of endurance, or any 
functional impairment due to pain.


CONCLUSIONS OF LAW

1.  The current manifestations of the veteran's residuals of 
a shell fragment wound of the left foot more closely 
approximate the criteria for a 40 percent rating than a 30 
percent rating; therefore, a 40 percent rating is warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8421 (2004).

2.  The criteria for an initial rating in excess of 10 
percent for low back strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5295, 5237 (2002), (2003), (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  The veteran filed his 
original claim for an increased rating for his left foot 
disability and service connection for a back disability, 
claimed as secondary to his left foot disability, in October 
1995.  In February 1996, the RO granted an increase, to 20 
percent, for the veteran's left foot disability, and granted 
service connection for low back strain, evaluated as 
noncompensably disabling.  Thereafter, the veteran submitted 
a notice of disagreement as to the assigned disability 
evaluations.  Such rating decision was issued prior to the 
enactment of the VCAA.  In Pelegrini II, the Court clarified 
that where notice was not mandated at the time of the initial 
RO decision it was not error to provide remedial notice after 
such initial decision.  See id. at 120-123.  The Court set 
out that the claimant need only be provided VCAA notice and 
an appropriate amount of time to respond, followed by proper 
subsequent VA process.  See Pelegrini II at 120-123; see also 
38 C.F.R. § 20.1102 (2004) (harmless error); Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  In this case, after VCAA notice was provided in 
October 2002 and August 2004, the veteran's rating claims 
were readjudicated and supplemental statements of the case 
were provided to the veteran in April 2004 and March 2005, 
such that he had the opportunity to respond to remedial VCAA 
notice.

To comply with the aforementioned VCAA requirements, the 
following four requirements must be satisfied.  

First, the claimant must be informed of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The August 2004 letter informed the 
veteran that, to establish entitlement to an increased 
evaluation for his service-connected disabilities, the 
evidence must show that his service-connected disabilities 
had gotten worse. 

Second, the claimant must be informed of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R.§ 3.159(b)(1) (2004).  The October 
2002 letter informed the veteran that VA would make 
reasonable efforts to help him obtain evidence necessary to 
substantiate his claim, such as medical records, employment 
records, and records from other Federal agencies.  Such 
letter also indicated that he may be asked to sign a release 
that would give VA the authority to request private records.  
The August 2004 letter notified the veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency, to include medical records from the military, VA 
hospitals, and the Social Security Administration.  Such 
letter also advised the veteran that VA would make reasonable 
efforts to obtain relevant records not held by a Federal 
agency, to include records from state or local governments, 
private doctors and hospitals, and current or former 
employers.  

Third, the claimant must be informed of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The October 2002 letter informed the veteran that he 
should provide the identifying information for any record 
holder, to include the name, address, time frame of such 
records, and the condition for which he was treated in the 
case of medical records.  The August 2004 letter advised the 
veteran that he must provide enough identifying information 
about his records so VA can obtain them.  He was also 
informed that it was his responsibility to ensure that VA 
receives all requested records that are not in the possession 
of a Federal department or agency.  

Finally, the claimant must be requested to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The August 2004 letter notified the 
veteran that, if there was any other evidence or information 
that he believed would support his claims, he should inform 
VA, and, if he had any evidence in his possession that 
pertained to his claims, he should send it to VA.

In short, the veteran has been informed of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The veteran has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  The veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  He has also been afforded VA examinations for the 
purpose of adjudicating his increased rating claims.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claims.

Factual Background

The veteran served on active duty from September 1965 to 
September 1968 in the United States Navy.

A rating decision dated in February 1974 granted service 
connection for shell fragment wound of the left foot, 
evaluated as 10 percent disabling pursuant to Diagnostic Code 
5310, effective November 8, 1973.  In October 1995, VA 
received the veteran's claims of entitlement to an increased 
rating for service-connected left foot disability and 
entitlement to service connection for a back disability as 
secondary to his left foot disability.  Such document was 
dated September 28, 1995.  In a February 1996 rating 
decision, the veteran was granted an increased rating, to 20 
percent, for service-connected residuals of shell fragment 
wound of the left foot pursuant to Diagnostic Code 5310, 
effective September 28, 1995.  Service connection for low 
back strain was also granted as secondary to the veteran's 
service-connected left foot disability.  The veteran was 
assigned an initial noncompensable rating pursuant to 
Diagnostic Code 5295, effective September 28, 1995.  
Thereafter, the veteran appealed with respect to the 
evaluations assigned to such service-connected disabilities.  
A March 1999 supplemental statement of the case granted an 
increase, to 30 percent, for the veteran's residuals of shell 
fragment wound of the left foot pursuant to Diagnostic Code 
8523, effective September 28, 1995.  The issues were remanded 
by the Board in May 2000, December 2003, and July 2004.  In a 
March 2005 supplemental statement of the case, an initial 
compensable, 10 percent, rating was assigned for the 
veteran's service-connected low back strain pursuant to 
Diagnostic Code 5237, effective September 28, 1995.

A May 1995 prescription note reflects that the veteran had 
severe arthritis in his left foot.  A June 1995 letter from 
Dr. S. reveals that the veteran was seen in May 1995 for 
complaints regarding his left foot.  Dr. S. noted that such 
involved a severe injury to the foot with shrapnel 
involvement.  According to Dr. S., the veteran was treated 
with surgical decompression and, evidently, a bone infection 
set in and surgical flap of that area was used.  Upon Dr. 
S.'s physical examination, the veteran had hypesthesia over 
the superficial peroneal nerve on the dorsal aspect of the 
foot with good range of motion of the ankle and stance of 
strength of the foot.  X-rays showed no evidence of 
arthritis.  Dr. S.'s impression was reflex sympathetic 
dystrophy of the foot with some residual superficial neuritis 
and hypesthesia with intermittent swelling.  Dr. S. noted 
that the veteran had improved with anti-inflammatories and 
special shoe wear.

A January 1996 VA examination revealed that the veteran 
sustained an injury to his left foot in fire on the USS 
Forestall during the Vietnam War.  The veteran developed 
intermittent swelling of the left foot and ankle with pain 
radiating up the leg to the popliteal area at times.  He had 
been treated and continued to take medicine but he did not 
know the name of such medicine.  He inferred that deep vein 
thrombosis was considered as one of his diagnoses but 
apparently it was ruled out.  The veteran stated that he had 
been unable to dorsiflex his foot since the original injury 
in 1967.  He now walked with a cane and favored his left leg 
and foot.  The veteran also developed some back symptoms that 
he attributed to such problem.

Objectively, the veteran was observed to walk with a cane 
limping heavily on the left leg.  His posture was within 
normal limits.  He could dorsiflex his left foot no more than 
10 degrees and was unable to wiggle his toes independently.  
There was minimal swelling at the time of the examination.  
The examiner noted that, apparently, there was no secondary 
skin or vascular change.  X-rays of the left foot revealed an 
impression of small calcaneal spurs, otherwise negative left 
foot.  X-rays of the lumbosacral spine, taken as a result of 
a clinical history of back pain, revealed an impression of 
negative lumbar spine.  It was noted that there was no 
fracture, subluxation, or disc space narrowing was seen. The 
diagnosis was residuals of shell fragment wound of the left 
foot with inability to dorsiflex foot, intermittent swelling 
and pain, and necessitates the use of a cane.  The examiner 
also noted that the veteran had a little brace for his ankle, 
but did not have a dropped foot brace, which the examiner 
stated he probably needed.

A January 1997 VA joints examination shows that the veteran 
stated that he suffered a shell fragment wound of his left 
foot in Vietnam in 1967.  The veteran was observed to walk 
without a limp, but used a cane for support.  He favored his 
left foot and wore an ankle brace on the left foot for his 
foot drop.  Left foot examination revealed a hardly visible 
puncture wound scar over the left first MT at the junction of 
the distal and medial one-third region that was nontender and 
well healed.  There was left forefoot drop with inability to 
move any of the left toes, but otherwise, there was no left 
foot abnormality observed.  Without his brace, the veteran 
could ambulate by raising the left leg high to prevent 
stumbling because of his left forefoot drop.  There was no 
evidence of infection or drainage at the present time.  X-
rays revealed calcaneal spurs and no shrapnel.  The diagnosis 
was residual shell fragment wound of the left foot with X-ray 
evidence of disease.

A January 1997 VA spine examination reveals that the veteran 
recalled no specific injury but developed low back pain 
approximately 10 years previously.  Such radiated to the left 
leg and had recently become gradually worse with flares 
occurring on average of once monthly, lasting three days.  
The veteran took Naproxen 250 mg for relief.   He could not 
identify specific aggravating factors, but stated that the 
pain suddenly became worse on bending or twisting sometimes.  

Physical examination of the lumbosacral spine revealed 
location of pain at L4 where slight subjective tenderness was 
present.  There was no paraspinal muscle spasm, evidence of 
pain on motion, positive straight leg raising, or limitation 
of motion.  The veteran claimed decreased pinprick sensation 
over the left lateral thigh region, but deep tendon reflexes 
were bilaterally equal.  The veteran did not have postural 
abnormalities or fixed deformity.  The veteran had normal 
range of motion and no objective evidence of pain on motion.  
X-rays revealed an unremarkable lumbar spine with no change 
since the January 1996 X-rays.  The diagnosis was history of 
low back strain without X-ray evidence of disease.

A November 1997 VA feet examination revealed that the 
veteran's medical records were available and reviewed.  The 
veteran complained of some pain and weakness in the left 
foot.  Such was not particularly accentuated by walking or 
standing.  The examiner noted that the veteran had surgery on 
his foot.  He had flare ups in the past of osteomyelitis.  
The last time was in August 1996 and it was noted that he 
usually had a flare up every August.  The veteran used a 
walking cane.  By history, the veteran was aboard the USS 
Forestall in Vietnam waters and sustained a  shrapnel 
fragment wound to the foot in 1967.  He was sent back to the 
Portsmouth Naval Hospital and spent approximately a year 
there.  He had the foot operated on, shrapnel fragments were 
removed, and he had osteomyelitis.  The veteran used no 
special shoes, inserts, or braces.  He worked 29 years for 
Bell South and currently did utility field work for TICS, 
Inc.  He missed two days since mid-July for appointments at 
VA.  Such disability affected his activities of daily living 
somewhat.

Physical examination revealed a one-fourth shrapnel fragment 
wound of entrance, midfoot laterally and a one-half inch 
surgical diameter scar that was depressed in the midfoot 
medially where he had surgery and shrapnel removed.  The 
veteran had no movement of his toes and no dorsiflexion of 
his foot.  The veteran had good inversion and plantar 
flexion.  There was no significant pain, fatigue, weakness, 
or lack of endurance noted.  There was also no tenderness or 
instability.  The veteran walked with a cane and stood with a 
cane without difficulty.  There were no calluses, breakdown, 
or unusual shoe wear.  No skin or vascular changes were 
noted.  It was observed that the veteran could not rise on 
his toes.  There were no deformities, flatfoot, or hallux 
valgus noted.  The diagnosis was shrapnel fragment wound of 
the left foot with residuals.  

A November 1997 peripheral nerves examination reveals that 
the veteran received a shrapnel wound while on a carrier in 
1967.  He was hospitalized for approximately one year and 
spent most of such time at the Portsmouth Naval Hospital.  
The veteran had a staph infection and had some additional 
suppuration in 1995.  He had been using a can for about one 
year and believe that the cloth brace on his ankle was 
helpful.  It was noted that the veteran was able to work at 
Bell South for 29 years and had gotten another job since he 
was laid off from Bell South.  

Upon physical examination, the veteran could walk on his toes 
adequately but not on his left heel.  Romberg was slightly 
unsteady.  The veteran used a cane to walk from the chair to 
the table.  His pupils, discs, rotations, and fields were 
normal.  Movements of his face, tongue, and palate were 
symmetric.  There were no bruits over his neck, orbits, or 
the skull.  Strength of the deltoids, triceps, biceps, and 
clasped hands was good.  Quadriceps were good on each leg, 
but the anterior tibial was not functioning on the left.  
There were no fasciculations.  Left foot was maybe slightly 
atrophic.  The veteran could lift himself with his arms while 
seated.  Reflexes at the biceps, triceps, brachioradialis, 
knee, and ankle were active and symmetric except the left 
ankle, which was absent.  No Babinski's signs were present.  
Alternate motion was good in upper extremities.  Straight leg 
raising was adequate bilaterally, but the left toes were not 
moving.  Superficial sensation was normal in the upper and 
lowers except for a 3 by 6 patch of irregular lost touch over 
the dorsum of the left foot.  Trace figures were interpreted 
well on the right foot, but not on the left.  Vibration was 
good in all four extremities.  Joint sense was poor in the 
left lower extremity.  The diagnosis was post-traumatic loss 
of extension of the left foot with irregular patchy loss of 
touch over the dorsum of that foot.

A December 2000 VA spine examination shows that the veteran 
had complaints of pain in the low back.  He stated that it 
was the same kind of pain he had for more than 10 years, 
perhaps even 20.  It was a pain low and somewhat more to the 
left low back than to the right side of the back.  It was not 
directly over the vertebral column, but adjacent to it.  The 
veteran stated that the pain felt as if he had some degree of 
stiffness and some degree of ache.  He felt it was deep, 
sore, perhaps like a bruise, but not ordinarily sharp.  The 
veteran did not complain of any weakness, excess fatigue, or 
lack of endurance.  He did not do much work when his back 
gets tired.  He noticed that his back loosened up some in a 
day and it bothered him if he rides 45 minutes or so in a 
car.  The veteran will feel like he needs to get out and move 
or stretch.  After prolonged sitting, he would feel the same 
way.  His back may often feel better walking.  The veteran 
tried not to overstrain himself and he took Naprosyn on 
occasion and more when his back was hurting more.  The 
veteran described some episodes of worsening that could be 
called a flare.  Such had been over the last several years 
and occurred sometimes a week or two apart, sometimes a month 
or two apart.  The veteran would have a day when he would 
have a more severe deep pain to stop him in his tracks.  It 
would be sharp like a jolt in his low back.  The veteran 
stated that it would feel tender enough to feel a sore place.  
Following this immediate severe feeling, which may only last 
moments to minutes, the veteran would have to lie down on the 
floor, press the small of his back on the floor, and try to 
rest.  The veteran indicated that sometimes a whirlpool 
helps, but heat did not.  The veteran also described that, 
for some years, he had a numb feeling in his left lower 
extremity from the thigh to the foot.

Upon physical examination, the veteran's posture was good.  
He lifted himself easily onto the examining table.  He had no 
curvature or tenderness over the vertebral column or the 
paravertebral muscles.  The veteran had somewhat tense lower 
para-lumbar muscles above the buttocks.  On range of motion, 
the veteran had extension backward 20 degrees, forward 
flexion to 70 degrees (he indicated that his back was stiff 
after 50 degrees), left lateral bending 30 degrees for 
flexion, and right lateral bending for flexion 30 degrees.  
Such appeared to be comfortable.  The veteran had rotation 
lumbar left 25 degrees and to the right 35 degrees.  The 
veteran had no discomfort on motion.  He retained reflex to 
the knee and ankles.  On palpation over the veteran's left 
lower extremity, he had feelings to touch and palpation 
through the thigh and on down to the top of the foot, though 
he stated that the sensations on top of the left foot felt 
different from normal.  

The examiner noted that the current examination showed no 
visible pain.  There was no muscle atrophy or objective 
evidence to demonstrate disuse or any functional impairment 
due to pain.  There was no weakness or incoordination noted.  
The examiner indicated that the examination was not extensive 
enough to produce fatigue; however, fatigue and tiredness of 
the back was not a complaint at any time from the veteran on 
his outside activities.  During periods of flare up, the 
veteran did have impairment of his back to pain as he stated 
that he was scarcely able to move for a period of a few 
minutes and, after that, he was sore enough to where he could 
not get up and do usual activities without a period of lying 
on the floor and resting.  Such would upset much of whatever 
day it had occurred.  The veteran's back pain ordinarily did 
not affect any everyday activity, except for during flare 
ups.  X-rays showed mild osteopenic spurring of L3 through 
L5.  There was mild joint space narrowing of the L1-2 
interspace.  The remaining interspaces were unremarkable and 
no acute bony process was identified.  It was noted that the 
study was completely unchanged from the prior examination.  
The diagnosis was low back strain.

A December 2000 VA peripheral nerves examination reveals that 
the veteran walked regularly at the Y three times a week.  He 
had worked for Southern Bell regularly until 1996 and part-
time since then.  The veteran stated that he had relief from 
using  whirlpool.  Occasionally, he had a new pain in the 
ball of the foot that begins with his first steps in the 
morning.  The veteran used a cane to keep his balance.  He 
could not stand well on the toes of his left foot, but could 
balance on the heels bilaterally.  Tandem walk was slow.  The 
veteran was able to jog slowly, but the left foot was 
incoordinated.  

The veteran's pupils, discs, rotations, and fields were 
normal.  Movements of his face, tongue, and palate were 
symmetric and active.  There were no bruits in his neck or 
over the orbits or scalp.  Strength of the deltoids, triceps, 
biceps, finger-to-thumb exercises, and quadriceps was normal 
bilaterally.  The left anterior tibial showed a flicker of 
normal strength to 10 percent of normal.  The hamstrings were 
good bilaterally.  The gastrocs were normal bilaterally.  The 
left peroneal was 10 percent of normal and the left toes were 
immobile.  The left calf may have been slightly atrophic.  
The arch in the left foot was preserved.  The ranges of 
motion at the left ankle were limited to dorsiflexion of 10 
to 20 percent of normal range.  Reflexes were active and 
symmetric at the biceps, triceps, brachioradialis, and knees, 
but the left ankle reflex was absent and the right was 
normal.  Babinski signs were absent.  Superficial sensation 
and vibration were normal in four extremities.  Traced 
figures were interpreted poorly in the left foot.  Joint 
sense was absent in the left foot.  

The examiner diagnosed shell fragment trauma to the left 
ankle and metatarsals 33 years previously with 90 percent 
loss of strength of the anterior tibial and peroneal muscles 
and 100 percent loss of flexion and extension of the toes, 
lost ankle reflex, and spotty (50 percent) loss of sensation 
over the dorsum of the left foot.  The examiner also 
diagnosed history of low back ache and noted that such was 
neurologically negative at the examination with the exception 
of the deficits described in the left lower extremity.

A February 2001 addendum to the VA peripheral nerves 
examination indicates that the veteran's balance and 
propulsion were not impaired to such an extent that he would 
be equally well served by the use of a prosthesis.  Such also 
indicated that there was not complete paralysis of the 
internal popliteal (tibial) nerve.

A May 2004 VA treatment record indicates that the veteran had 
a left foot cyst.  Examination of the left top lateral foot 
showed an approximately 1.5 centimeter firm cyst mobile and 
in superficial layers of skin.  It was not tender to 
palpation.  The impression was left foot cyst.  In July 2004, 
the veteran complained of a lump on the anterior aspect of 
the left ankle.  Upon physical examination, there was no 
edema, cellulitis, or erythema.  There was a 1.3 centimeter 
round firm subcutaneous nodule on the anterior aspect of the 
left ankle at the level of lateral malleolus.  It 
transilluminated brightly.  Tinel's sign was negative for 
bilateral feet/ankles.  Dorsalis pedis pulses and posterior 
tibial pulses were 2/4 bilateral feet ankles.  Bilateral 
feet/ankle temperature, texture, turgor, and color were 
normal.  Subpapillary venous filling time was 2 seconds.  
Muscle appearance of the lower extremities was within normal 
limits.  Muscle strength testing of the left lower extremity 
revealed inversion 2/4, eversion 3/4, dorsiflexion 2/4, and 
plantar flexion 3/4.  Muscle strength testing of the right 
lower extremity was 4/4 on all tests.  The assessment was 
ganglion cyst of the left ankle and an aspiration was 
performed.

An August 2004 VA spine examination reveals that the claims 
file was reviewed by the examiner.  The veteran complained of 
continued pain in his back, which he stated was present 
pretty much all of the time.  He indicated that it was 
usually worse with inactivity.  The veteran stated that when 
he became active, it tended to go away.  He also had 
stiffness in the back and stated that the pain radiated down 
the posterior left leg to the left foot.  The veteran had no 
paralysis of the left leg.  He indicated that the pain was 
pretty much there all of the time.  The veteran took no 
medication and did not wear a back brace.  There were no 
significant flare ups noted.  The veteran had no associated 
symptoms.  

The examiner noted that the veteran could walk and used a 
cane for most of the time for the past 10 years.  The veteran 
stated that he could walk half a mile before he became tired.  
He also reported that he was unsteady because of problems 
with the left foot and indicated that he had fallen in the 
past due to the unsteadiness resulting from the problems with 
his foot and back.  The veteran reported that he was working 
full time until two months previously when his job ceased.  
He was currently between jobs and was looking for a job as a 
health care technician.  He had an interview the next day.  
The examiner indicated that the veteran had been working full 
time and was able to do his normal activities of daily living 
and chores with no problems.

Upon physical examination, the back was normal in appearance.  
There was slight tenderness over the midline of the spine 
between the sacroiliac joints.  There was no paravertebral 
sacroiliac or sacroiliac tenderness.  There was very slight 
tenderness to palpation over the left sciatic notch, but not 
the right.  The veteran could bend backward 30 degrees with 
minimal discomfort.  He could bend laterally 30 degrees with 
minimal discomfort.  The veteran could also bend forward to 
100 degrees and touch the floor with no significant 
discomfort noted.  He was unwilling to toe walk because of 
the problems with the left foot.  The veteran could, however, 
heel walk raising the feet and dorsiflexion about 10 degrees 
and walk across the room with no problems.  

Regarding the motor examination, the strength at the hips and 
knees was unremarkable.  Sensory examination of the lower 
extremities revealed that examination at the thighs was 
normal.  The veteran complained of slightly decreased 
perception of light touch over the left leg from the knee 
down to and including the foot, particularly on the lateral 
aspect of the leg.  Knee jerks were 2+ and equal bilaterally.  
The veteran had no ankle jerks.  There was no change in the 
physical examination with repetitive activity.  There were no 
incapacitating episodes in the prior 12 months.  

X-rays taken over the past several years had shown minimal 
degenerative changes of the lumbosacral spine, but had not 
been felt to be significantly changed from prior 
examinations.  The examiner diagnosed lumbosacral strain with 
very mild degenerative changes by X-ray and residuals.

The examiner specifically indicated that there was no 
ankylosis noted and no symptoms referable to ankylosis.  The 
range of motion was normal of the entire spine.  The examiner 
opined that the strain was mild.  There was no muscle spasm 
noted.  

An August 2004 feet examination reflects that the examiner 
reviewed the claims file.  The veteran complained of 
continued pain in the left foot.  He stated that it was 
intermittent, but daily.  It was generally aggravated by 
dependency or by weight bearing.  He indicated that it was 
relieved by elevation.  The veteran stated that he did not 
take any medications specifically for his left foot.  There 
were no significant flare ups, except those noted with the 
increased discomfort with dependency or weight bearing.  The 
veteran had been using a very large walking stick for the 
prior 10 years because he stated that he was unsteady on 
uneven ground.  The veteran had debridement of the shell 
fragment wound at the time of injury.  The veteran stated 
that he had a brace that he wore about 10 days out of each 
month.  It really only helped, according to the veteran, when 
he was not walking.  He stated that when he walked, the brace 
aggravated the foot rather than helped it.  The examiner 
noted that the veteran had been working full time, but was 
currently between jobs.  He was going for a job interview as 
a health technician the following day.  The veteran stated 
that he was able to do chores and was able to walk half a 
mile before his foot became tired and his back began to 
bother him.  He indicated that he did such on a regular basis 
and went to the gym three times a week.  He was able to swim 
laps and walk, but only stayed a few minutes on the treadmill 
as he had difficulty in lifting up the left foot.  

Upon physical examination, the veteran had a 3 centimeter, 
very slightly depressed scar over the inferolateral aspect of 
the lateral malleolus of the left foot.  Such was nontender.   
There was no herniation or dehiscence.  There was no 
breakdown of the scar.  It was not keloided or hyper or 
hypopigmented.  The examiner had difficulty seeing the scar 
as it was so faint.  There was no herniation of the muscles.  
The examiner did not see the exit wound, as described by 
prior physicians, over the dorsum of the left foot.  The 
pulses were noted by a physician two weeks previously to be 
easily palpable and the examiner found the same.  The veteran 
stated that sensation over the foot was slightly decreased 
over the left foot when compared to the right.  However, he 
was able to perceive light touch.  The veteran was unwilling 
to dorsiflex or flex the foot, but the examiner noted that 
the podiatrist who saw the veteran two weeks previously 
indicated that the veteran had the ability to dorsiflex and 
flex the foot normally and that his strength was about half 
of that in the right foot.  The examiner noted that when the 
foot was dorsiflexed passively by the examiner, the veteran 
could hold the foot in dorsiflexion.  Similarly, when the 
foot was flexed at the ankle, the veteran could hold the 
position against resistance.  Such was about half of the 
usual strength.  There was no change with repetitive 
examinations.  The examiner diagnosed shell fragment wound of 
the left foot with residuals.  

An October 2004 VA treatment record reflects that the veteran 
was seen for follow up for his cyst, status-post aspiration.  
Objectively, there was no evidence of a recurrent cyst.  The 
assessment was ganglion cyst.  The veteran was seen again in 
October 2004 for complaints unrelated to his left foot or 
back disabilities.  The assessment included left foot drop 
and history of left anterior tibial nerve paralysis.  

A March 2005 addendum to the August 2004 VA spine examination 
indicates that the veteran had rotation to 45 degrees in 
either direction without any significant discomfort.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2004).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

A.	Residuals of a Shell Fragment Wound of the Left Foot

The veteran is service-connected for residuals of a shell 
fragment wound of the left foot, evaluated as 30 percent 
disabling, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8523, effective September 28, 1995.  The Board observes that 
the veteran was initially rated under 38 C.F.R. § 4.73, 
Diagnostic Code 5310.  The decision to switch the rating for 
the left foot disability from a muscle code to a nerve code 
appears to have been entirely proper, given that the 
predominant manifestations of the disability are neurological 
in nature.  A percentage evaluation at the 10 percent level 
is protected under 38 C.F.R. § 3.951(b) (2004) by virtue of 
having been in effect for more than 20 years.  However, the 
VA General Counsel has held that modification of the 
applicable diagnostic code is not prohibited where the 
modification does not have the effect of severing service 
connection, a consequence that has not happened in this case.  
The opinion also held that protection applies to a 
disability, not a diagnosis.  VAOPGCPREC 13-92, 57 Fed. Reg. 
49746 (1992).

The veteran contends that he is entitled to a rating in 
excess of 30 percent as he experiences episodes of severe 
swelling, pain, and shedding of metallic foreign bodies.  As 
such, he claims that his left foot disability is more severe 
than the currently assigned rating.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected residuals of shell 
fragment wound of the left foot.  The Board has found nothing 
in the historical record that would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to this disability beyond that which is set out 
herein below.  In an increased rating case the present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Regarding diseases of the peripheral nerves, the term 
"incomplete paralysis," indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement, 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a (2004).  

Diagnostic Code 8523 provides for a 30 percent rating for 
complete paralysis of the anterior tibial nerve (deep 
peroneal) where the dorsal flexion of the foot is lost.  The 
Board observes that the veteran's currently assigned 30 
percent evaluation is the maximum schedular rating under 
Diagnostic Code 8523.  Therefore, he is not entitled to an 
increased evaluation under such Diagnostic Code. 

However, the Board finds that the veteran is entitled to a 
rating of 40 percent under Diagnostic Code 8521 as his 
symptomatology more nearly approximates the criteria required 
for such a rating.  Diagnostic Code 8521 provides for a 40 
percent rating for complete paralysis of the external 
popliteal nerve (common peroneal) where there is foot drop 
and slight droop of first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes.  
A review of the medical evidence of record reveals that the 
veteran's left foot disability is manifested by subjective 
complaints of pain and weakness as well as objective evidence 
of foot drop, decreased ability or inability to dorsiflex the 
foot, inability to move any of the toes, unsteady Romberg's 
sign, absent ankle jerks, and decreased or loss of touch over 
the dorsum of the foot.  While the current manifestations of 
disability are not entirely consistent with the criteria for 
a 40 percent rating, the Board finds that, in accordance with 
38 C.F.R. § 4.7, the veteran's disability picture more nearly 
approximates such a rating under Diagnostic Code 8521.




B.	Low Back Strain

The veteran is currently service-connected for low back 
strain, evaluated as 10 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5237, effective September 
28, 1995.  The Board notes that service connection was 
originally granted under 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  The veteran contends that he has constant pain and 
difficulty in bending or rotating his trunk.  He also claims 
that he has a sensation of pain radiating from his back down 
into his leg.  As such, the veteran argues that he is 
entitled to an initial rating in excess of 10 percent.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
As such, in accordance with Fenderson, the Board has 
considered the propriety of assigning initial staged ratings 
for the veteran's service-connected low back strain.  

The Board observes that the schedular criteria for rating 
spine disabilities have been amended twice during the 
pendency of the veteran's appeal.  Pursuant to governing 
legal precedent, when a new statute is enacted or a new 
regulation is issued while a claim is pending before VA, VA 
must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  See VAOPGCPREC 7-03, 69 Fed. Reg. 25,179 
(November 19, 2003), citing to Landgraf v. USI Film Products, 
511 U.S. 244 (1994).  In increased rating cases such as this 
one, where the rating criteria is amended during the course 
of the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991) (holding that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should and 
will apply unless Congress provides otherwise or permits the 
Secretary to do otherwise)); see also VAOPGCPREC 7-03; 
VAOPGCPREC 3-00, 65 Fed. Reg.  33,422 (April 10, 2000); 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2004).

While the veteran has been rated under Diagnostic Codes 5295 
and 5237, pertinent to lumbosacral strain, the Board notes 
that the veteran has complained of pain radiating into his 
left leg as well as numbness from his left thigh to the foot.  
Also, a December 2000 X-ray revealed mild joint space 
narrowing of the L1-2 interspace.  As such, the regulations 
regarding intervertebral disc syndrome are for consideration 
as well.  The Board notes that the April 2004 and March 2005 
supplemental statements of the case advised the veteran of 
all relevant criteria for rating his back disability and 
considered such disability under all applicable criteria.  As 
such, there is no prejudice in the Board considering the 
regulation changes in adjudicating the veteran's initial 
rating claim.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2004).

As indicated previously, the schedular criteria for rating 
the spine has been amended twice during the pendency of the 
veteran's appeal.  The rating criteria pertaining to 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, was amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  

Under all sets of regulations, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Pertinent to the rating of intervertebral disc syndrome, the 
Board observes that prior to September 23, 2002, Diagnostic 
Code 5293 provided for a 60 percent rating for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.  A 40 percent rating is 
warranted where there is severe intervertebral disc syndrome 
with recurring attacks and intermittent relief.  A 20 percent 
rating is warranted where there is moderate intervertebral 
disc syndrome with recurring attacks. A 10 percent rating is 
warranted where there is mild intervertebral disc syndrome.  

When evaluating the veteran's back disability under 
Diagnostic Code 5293 prior to the September 2002 amendment, 
the Board finds that the veteran is not entitled to an 
initial rating in excess of 10 percent.  The evidence of 
record fails to demonstrate moderate intervertebral disc 
syndrome with recurring attacks and intermittent relief.  The 
Board observes that, at his January 1997 VA examination, the 
veteran claimed decreased pinprick sensation over the left 
lateral thigh region, but deep tendon reflexes were equal 
bilaterally.  Also, at his December 2000 VA examination, the 
veteran described that he had a numb feeling in his left 
lower extremity from the thigh to the foot; however, upon 
palpation over his left lower extremity, he had feelings to 
touch and palpation throughout the thigh and on down to the 
top of the foot.  The Board notes that the veteran had an 
area of decreased or loss of touch on the top of his left 
foot; however, such is residual to his service-connected 
shell fragment wound and there is no evidence that it is a 
result of his low back strain.  

As such, the evidence does not demonstrate moderate 
intervertebral disc syndrome and the veteran is not entitled 
to a rating in excess of 10 percent under the pre-September 
2002 rating criteria pertinent to intervertebral disc 
syndrome.  

Regarding the rating of all spine disabilities, with the 
exception of intervertebral disc syndrome, the Board observes 
that the following criteria were in effect prior to the 
September 2003 regulation changes.  

The pre-September 2003 rating criteria pertaining to the 
spine allows for a 100 percent disability rating for 
residuals of a vertebra fracture with cord involvement, 
bedridden, or requiring long leg braces.  Residuals of a 
vertebra fracture without cord involvement; abnormal mobility 
requiring a neck brace (jury mast) warrants a 60 percent 
disability evaluation.  In other cases, rate in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral body.  Both 
under ankylosis and limited motion, ratings should not be 
assigned for more than one segment by reason of involvement 
of only the first or last vertebrae of an adjacent segment.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  Complete 
bony fixation (ankylosis) of the spine at an unfavorable 
angle, with marked deformity and involvement of major joints 
(Marie-Strumpell type) or without other joint involvement 
(Bechterew type) warrants a 100 percent disability rating.  
Complete ankylosis of the spine at a favorable angle warrants 
a 60 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5286 (2003).  Favorable ankylosis of the 
lumbar spine warrants a 40 percent disability rating and 
unfavorable ankylosis of the lumbar spine warrants a 50 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5289 (2003).  

Slight limitation of motion of the lumbar spine warrants a 10 
percent disability rating.  Moderate limitation of motion of 
the lumbar spine warrants a 20 percent disability rating.  
Severe limitation of motion of the lumbar spine warrants a 40 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  Lumbosacral strain with characteristic 
pain on motion warrants a 10 percent disability rating.  
Lumbosacral strain with muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in 
standing position, warrants a 20 percent disability rating.  
Severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  

The veteran was initially rated under Diagnostic Code 5295 in 
contemplation of lumbosacral strain with characteristic pain 
on motion.  In January 1997, objective examination revealed 
that the veteran had pain at L4 where slight subjective 
tenderness was present, but there was no paraspinal muscle 
spasm, evidence of pain on motion, positive straight leg 
raising, or limitation of motion.  Also at such examination, 
the veteran complained of flare ups.  In December 2000, the 
veteran had pain in the low back and, on range of motion, he 
had extension backward 20 degrees, forward flexion to 70 
degrees (with stiffness after 50 degrees), bilateral lateral 
flexion to 30 degrees, left rotation to 25 degrees, and right 
rotation to 35 degrees.  He had no discomfort on motion.  
Such ranges of motion reflect slight limitation on extension 
and flexion.  The veteran did not complain of any weakness, 
excess fatigue, or lack of endurance; however, he described 
occasional flare ups.  Additionally, there was no visible 
pain, weakness, or incoordination noted.  The examiner 
observed that the veteran did not complain of fatigue and 
tiredness.  There was also no objective evidence to 
demonstrate disuse or any functional impairment due to pain.  
See DeLuca, supra.  Therefore, there is no evidence 
demonstrating lumbosacral strain with muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in standing position, to warrant an initial 20 percent 
disability rating.  

The Board has considered whether the veteran is entitled to 
an initial rating in excess of 10 percent under alternate 
diagnostic codes pertinent to back disabilities.  Diagnostic 
Code 5292 provides for a 20 percent rating where there is 
moderate limitation of lumbar spine motion.  However, the 
veteran is not entitled to such a rating as he demonstrated 
only slight limitation of motion at his December 2000 VA 
examination.  Additionally, he is not entitled to a separate 
10 percent rating under Diagnostic Code 5292 as such slight 
limitation of motion is contemplated in the 10 percent 
evaluation the veteran has been assigned under Diagnostic 
Code 5295 for lumbosacral strain with characteristic pain.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Diagnostic Code 5285 (2003) referable to residuals of a 
vertebra fracture, with cord involvement or demonstrating 
abnormal mobility requiring a neck brace, is inapplicable as 
the medical evidence of record fails to reflect such a 
fracture.  Moreover, under Diagnostic Code 5285, the veteran 
is not entitled to an additional 10 percent for demonstrable 
deformity of vertebral body, as the evidence does not reflect 
such a deformity.  Diagnostic Codes 5286 and 5289 (2003), 
pertaining to ankylosis of the whole spine and the lumbar 
spine, respectively, are not for application as the medical 
evidence of record demonstrates that the veteran is capable 
of range of motion of the lumbar spine.

As of September 23, 2002, intervertebral disc syndrome 
(either preoperatively or postoperatively), rated under 
Diagnostic Code 5293, is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent evaluation is for 
assignment when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is 
contemplated for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months. 
	
An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.  Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.  Note (3).

The Board first notes that there is no evidence of record 
indicating incapacitating episodes requiring bed rest 
prescribed by a physician and treatment by a physician, as 
defined by Diagnostic Code 5293.  As such, for reasons 
described below, combining orthopedic and neurologic 
manifestations will result in the higher evaluation for the 
veteran's back disability.  

Regarding chronic orthopedic manifestations of the veteran's 
lumbosacral spine disability, as indicated previously, the 
medical evidence of record supports a 10 percent evaluation 
under Diagnostic Code 5295 for lumbosacral strain with 
characteristic pain.  Pertinent to chronic neurologic 
manifestations, the Board again notes that objective evidence 
prior to September 2003 fails to demonstrate any objective 
neurologic impairment as a result of the veteran's low back 
strain.  Therefore, as the veteran is not entitled to a 
separate evaluation for any chronic neurological 
manifestation, he is not entitled to an initial rating in 
excess of 10 percent under the criteria pertinent to 
intervertebral disc syndrome effective September 2002.  

The new regulations that became effective on September 23, 
2003, revised the schedular criteria for the rating of all 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5235-5243 (2003).  The revised criteria provide that 
intervertebral disc syndrome can be evaluated (preoperatively 
or postoperatively) either under the General Rating Formula 
for Disease and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  

Under the General Formula, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, unfavorable ankylosis of the entire spine warrants a 
100 percent rating.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine warrants a 30 percent rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height 
warrants a 10 percent rating.

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Pertinent to the General Formula, as indicated previously, 
the veteran has slight limitation of range of motion of the 
lumbar spine.  Moreover, range of motion testing at the 
veteran's August 2004 VA examination fails to support an 
initial rating in excess of 10 percent under the General 
Formula.  At such examination, the veteran could bend 
backward 30 degrees with minimal discomfort.  He could bend 
laterally 30 degrees with minimal discomfort.  The veteran 
could also bend forward to 100 degrees and touch the floor 
with no significant discomfort noted.  He also had rotation 
to 45 degrees in either direction without any significant 
discomfort.  Such reflects minimal limitation of lumbar spine 
motion.  X-rays taken at the August 2004 VA examination 
revealed minimal degenerative changes of the lumbosacral 
spine; however, as indicated previously, arthritis is rated 
as limitation of motion, which, in turn, is governed by the 
General Rating Formula.  Additionally, while the veteran 
complained of slightly decreased perception of light touch 
over the left leg from the knee down to and including the 
foot, particularly on the lateral aspect of the leg, there is 
no evidence of muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  As such, 
the veteran is not entitled to a rating in excess of 10 
percent for his back disability under the General Rating 
Formula for Diseases and Injuries of the Spine.  

Intervertebral disc syndrome can also be rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Such provides that a 10 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least one week but less than 2 weeks 
during the last 12 months.  A 20 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula For Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

The Board finds that application of the veteran's back 
symptomatology to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes does not result in 
a rating in excess of 10 percent as the August 2004 VA 
examiner noted that the veteran did not have incapacitating 
episodes in the prior 12 months. 

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2004), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for the veteran's service-connected low 
back strain as a review of the record, to include the medical 
evidence, fails to reveal any additional functional 
impairment associated with such disability to warrant 
consideration of alternate rating codes.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim for an initial 
rating in excess of 10 percent for low back strain, that 
doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.

C.	Extra-Schedular Consideration

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2004).  The record does not reflect any 
post-service hospitalizations for the disabilities now on 
appeal or show that such are unusually manifested.  There is 
no evidence that the veteran's collective disabilities or 
each individual disability has rendered him unable to secure 
or follow a substantially gainful occupation.  Specifically, 
at his most recent VA examination in August 2004, the veteran 
indicated that he was working full time until two months 
previously when his job ceased.  He was currently between 
jobs and was interviewing for the position of health care 
technician the following day.  The examiner indicated that 
the veteran had been working full time and was able to do his 
normal activities of daily living and chores with no 
problems.  As such, the medical evidence shows that any 
objective manifestations of the veteran's disabilities are 
exactly those contemplated by the schedular criteria.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


ORDER

A 40 percent rating for residuals of a shell fragment wound 
of the left foot, and no higher, is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.

An initial rating in excess of 10 percent for low back strain 
is denied.



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


